Per Curiam:

Appellant was convicted of murder and sentenced to life imprisonment. He then instituted Post-Conviction proceedings challenging the validity of his conviction. On January 12, 1977, after a hearing, the lower court orally denied appellant’s Application for Post-Conviction Relief. In its oral order the lower court expressly addressed each ground on which relief was sought, then went on to make findings of fact and conclusions of law as to each ground. Appellant filed timely notice of intention to appeal the January 12, 1977 Order. That appeal was never perfected and on December 20, 1978 the lower court entered an Order, under the old “210 day rule,” dismissing the appeal. A written Order denying appellant’s Application for Post-Conviction Relief has never been entered. Appellant has appealed the Order of dismissal alleging that the January 12, 1977 oral order did not constitute a final -order for judgment from which an appeal may be taken within the meaning of Rule 1, Section 1A of the Rules of Practice of this Court.
We hold, that under the facts of this case, appellant waived any right he may have had to a written order. Accordingly, the dismissal of appellant’s appeal is affirmed.